UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-3999 John Hancock Investment Trust II (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Salvatore Schiavone Treasurer 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4497 Date of fiscal year end: October 31 Date of reporting period: April 30, 2012 ITEM 1. SCHEDULE OF INVESTMENTS A look at performance Total returns for the period ended April 30, 2012 Average annual total returns (%) Cumulative total returns (%) with maximum sales charge with maximum sales charge 1-year 5-year 10-year 6-months 1-year 5-year 10-year Class A –2.36 –5.55 0.97 15.75 –2.36 –24.86 10.13 Class B –2.67 –5.45 0.91 16.51 –2.67 –24.44 9.45 Class C 1.14 –5.25 0.78 20.48 1.14 –23.62 8.06 Performance figures assume all distributions are reinvested. Figures reflect maximum sales charge on Class A shares of 5%, and the applicable contingent deferred sales charge (CDSC) on Class B and Class C shares. The returns for Class C shares have been adjusted to reflect the elimination of the front-end sales charge effective 7-15-04. The Class B shares’ CDSC declines annually between years 1 to 6 according to the following schedule: 5, 4, 3, 3, 2, 1%. No sales charge will be assessed after the sixth year. Class C shares held for less than one year are subject to a 1% CDSC. The expense ratios of the Fund, both net (including any fee waivers or expense limitations) and gross (excluding any fee waivers or expense limitations), are set forth according to the most recent publicly available prospectus for the Fund and may differ from those disclosed in the Financial highlights tables in this report. For all classes the net expenses equal the gross expenses. The expense ratios are as follows: Class A Class B Class C Net/Gross (%) 1.36 2.06 2.06 The returns reflect past results and should not be considered indicative of future performance. The return and principal value of an investment will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Due to market volatility, the Fund’s current performance may be higher or lower than the performance shown. For performance data current to the most recent month end, please call 1-800-225-5291 or visit the Fund’s Web site at www.jhfunds.com. The performance table above and the chart on the next page do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. The Fund’s performance results reflect any applicable expense reductions, without which the expenses would increase and results would have been less favorable. 6 Regional Bank Fund | Semiannual report Without With maximum Start date sales charge sales charge Index Class B 1 4-30-02 $10,945 $10,945 $15,839 Class C 1 4-30-02 10,806 10,806 15,839 Performance of the classes will vary based on the differences in sales charges paid by the shareholders investing in the different classes and the fee structure of those classes. The Class C shares investment with a maximum sales charge has been adjusted to reflect the elimination of the front-end sales charge effective 7-15-04. S&P Composite 1500 Banks Index — is an unmanaged index of banking sector stocks in the S&P 1500 Index. Total return for this index is not available for the ten-year period. S&P 500 Index — is an unmanaged index that includes 500 widely traded common stocks. It is not possible to invest directly in an index. Index figures do not reflect sales charges or direct expenses, which would have resulted in lower values if they did. 1 No contingent deferred sales charge is applicable. Semiannual report | Regional Bank Fund 7 Your expenses These examples are intended to help you understand your ongoing operating expenses of investing in the Fund so you can compare these costs with the ongoing costs of investing in other mutual funds. Understanding fund expenses As a shareholder of the Fund, you incur two types of costs: ▪ Transaction costs which include sales charges (loads) on purchases or redemptions (varies by share class), minimum account fee charge, etc. ▪ Ongoing operating expenses including management fees, distribution and service fees (if applicable), and other fund expenses. We are going to present only your ongoing operating expenses here. Actual expenses/actual returns This example is intended to provide information about the Fund’s actual ongoing operating expenses, and is based on the Fund’s actual return. It assumes an account value of $1,000.00 on November 1, 2011 with the same investment held until April 30, 2012. Account value Ending value Expenses paid during on 11-1-11 on4-30-12 period ended 4-30-12 1 Class A $1,000.00 $1,218.40 $7.67 Class B 1,000.00 1,215.10 11.51 Class C 1,000.00 1,214.80 11.51 Together with the value of your account, you may use this information to estimate the operating expenses that you paid over the period. Simply divide your account value at April 30, 2012, by $1,000.00, then multiply it by the “expenses paid” for your share class from the table above. For example, for an account value of $8,600.00, the operating expenses should be calculated as follows: 8 Regional Bank Fund | Semiannual report Hypothetical example for comparison purposes This table allows you to compare the Fund’s ongoing operating expenses with those of any other fund. It provides an example of the Fund’s hypothetical account values and hypothetical expenses based on each class’s actual expense ratio and an assumed 5% annualized return before expenses (which is not the Fund’s actual return). It assumes an account value of $1,000.00 on November 1, 2011, with the same investment held until April 30, 2012. Look in any other fund shareholder report to find its hypothetical example and you will be able to compare these expenses. Account value Ending value Expenses paid during on 11-1-11 on4-30-12 period ended 4-30-12 1 Class A $1,000.00 $1,018.00 $6.97 Class B 1,000.00 1,014.50 10.47 Class C 1,000.00 1,014.50 10.47 Remember, these examples do not include any transaction costs, therefore, these examples will not help you to determine the relative total costs of owning different funds. If transaction costs were included, your expenses would have been higher. See the prospectus for details regarding transaction costs. 1 Expenses are equal to the Fund’s annualized expense ratio of 1.39%, 2.09% and 2.09% for Class A, Class B and Class C shares, respectively, multiplied by the average account value over the period, multiplied by 182/366 (to reflect the one-half year period). Semiannual report | Regional Bank Fund 9 Portfolio summary Top 10 Holdings (40.3% of Net Assets on 4-30-12) U.S. Bancorp 4.6% Cullen/Frost Bankers, Inc. 4.1% Wells Fargo & Company 4.6% SVB Financial Group 3.8% BB&T Corp. 4.5% Zions Bancorporation 3.5% PNC Financial Services Group, Inc. 4.4% Independent Bank Corp. — MA 3.3% JPMorgan Chase & Company 4.4% Bank of America Corp. 3.1% Sector Composition Commercial Banks 80.8% Diversified Financial Services 7.5% Thrifts & Mortgage Finance 8.3% Short-Term Investments & Other 3.4% 1 As a percentage of net assets on 4-30-12. 2 Cash and cash equivalents not included. 3 Sector investing is subject to greater risks than the market as a whole. Because the Fund focuses on one sector of the economy, its performance depends in large part on the performance of that sector. As a result, the value of your investment may fluctuate more widely than it would in a fund that is diversified across sectors. Fixed-income investments are subject to interest-rate and credit risk; their value will normally decline as interest rates rise or if the creditor is unable or unwilling to make principal or interest payments. 10 Regional Bank Fund | Semiannual report Fund’s investments As of 4-30-12 (unaudited) Shares Value Common Stocks 96.6% (Cost $326,128,081) Financials 96.6% Commercial Banks 80.8% 1st United Bancorp, Inc. (I) 741,042 4,490,715 Ameris Bancorp (I) 456,946 5,666,130 Anchor Bancorp, Inc. (I)(V) 161,584 1,712,790 Bank of Marin Bancorp 20,751 769,240 Bar Harbor Bankshares 62,832 2,324,784 BB&T Corp. 795,281 25,480,803 Bond Street Holdings LLC, Class A (I)(S) 533,196 9,597,528 Bridge Capital Holdings (I) 20,913 319,760 Bryn Mawr Bank Corp. 383,894 8,249,882 BSB Bancorp, Inc. (I) 146,415 1,762,837 California United Bank (I) 157,366 1,721,584 Centerstate Banks, Inc. 602,986 4,848,007 Citizens Republic Bancorp, Inc. (I) 857,472 14,465,553 City Holding Company 65,330 2,178,756 Comerica, Inc. 165,668 5,304,689 Cullen/Frost Bankers, Inc. 401,171 23,653,042 East West Bancorp, Inc. 682,746 15,546,126 Evans Bancorp, Inc. 88,914 1,334,599 Fifth Third Bancorp 846,692 12,048,427 First California Financial Group, Inc. (I) 537,497 2,934,734 First Horizon National Corp. 324,384 2,977,845 First Merchants Corp. 198,324 2,445,335 First Southern Bancorp, Inc., Class B (I) 140,985 1,057,388 FNB Corp. 1,289,898 14,640,342 Glacier Bancorp, Inc. 410,433 6,115,452 Hancock Holding Company 417,191 13,425,206 Heritage Commerce Corp. (I) 712,266 4,800,673 Heritage Financial Corp. 141,015 1,847,297 Heritage Oaks Bancorp (I) 1,064,426 5,311,486 Horizon Bancorp 22,508 566,526 Huntington Bancshares, Inc. 776,954 5,197,822 Independent Bank Corp. — MA 661,869 18,578,663 KeyCorp 306,679 2,465,699 M&T Bank Corp. 174,347 15,040,916 MB Financial, Inc. 549,209 11,352,150 See notes to financial statements Semiannual report | Regional Bank Fund 11 Shares Value Commercial Banks (continued) NewBridge Bancorp. (I) 212,264 $925,471 Pacific Continental Corp. 318,618 2,832,514 Park Sterling Corp. (I) 592,415 2,790,275 Peoples Bancorp, Inc. 112,557 2,069,923 PNC Financial Services Group, Inc. 379,312 25,155,972 Prosperity Bancshares, Inc. 210,308 9,810,868 Sandy Spring Bancorp, Inc. 100,205 1,804,692 Sierra Bancorp 260,000 2,381,600 Southcoast Financial Corp. (I) 125,739 300,516 Southern First Bancshares, Inc. (I) 5,647 46,305 Southwest Bancorp, Inc. (I) 257,823 2,343,611 State Bank Financial Corp. (I) 174,754 3,014,507 Sun Bancorp, Inc. (I) 638,511 1,845,297 SunTrust Banks, Inc. 660,566 16,038,542 SVB Financial Group (I) 337,944 21,658,831 Talmer Bancorp, Inc. (I)(S) 908,692 6,884,117 TriCo Bancshares 377,716 6,209,651 Trustmark Corp. 90,000 2,290,500 U.S. Bancorp 810,964 26,088,713 Union First Market Bankshares Corp. 266,473 3,719,963 United Bancorp, Inc. (I) 574,891 2,040,863 Univest Corp. of Pennsylvania 36,500 587,650 Washington Banking Company 130,863 1,824,230 Washington Trust Bancorp, Inc. 224,305 5,309,299 Wells Fargo & Company 780,112 26,079,144 WesBanco, Inc. 164,598 3,370,967 Westamerica Bancorp. 190,545 8,740,299 Wilshire Bancorp, Inc. (I) 1,037,847 5,562,860 Zions Bancorporation 967,131 19,719,801 Diversified Financial Services 7.5% Bank of America Corp. 2,210,678 17,928,599 JPMorgan Chase & Company 578,005 24,842,655 Thrifts & Mortgage Finance 8.3% Berkshire Hill Bancorp, Inc. 386,034 8,759,111 Cheviot Financial Corp. 188,078 1,630,636 Citizens South Banking Corp. (V) 635,611 3,178,055 First Defiance Financial Corp. 262,030 4,501,675 First Financial Holdings, Inc. 316,686 3,654,556 Flushing Financial Corp. 310,846 4,050,323 Heritage Financial Group, Inc. 174,238 1,963,662 Home Federal Bancorp, Inc. 220,191 2,155,670 Homestreet, Inc. (I) 127,607 4,456,036 Kaiser Federal Financial Group, Inc. 200,414 2,803,792 New York Community Bancorp, Inc. 215,662 2,909,280 Southern Missouri Bancorp, Inc. 50,179 1,235,407 WSFS Financial Corp. 148,312 5,919,134 12 Regional Bank Fund | Semiannual report See notes to financial statements Shares Value Preferred Securities 0.4% (Cost $1,732,675) First Southern Bancorp, Inc. (Florida), 5.000% 241 716,835 Monarch Financial Holdings, Inc., Series B, 7.800% 59,575 1,668,100 Warrants 1.1% (Cost $6,470,908) Bank of Marin Bancorp (Expiration Date: 12-5-18, Strike Price: $27.23) (I)(J) 97,059 1,076,186 Citigroup, Inc. (Expiration Date: 1-4-19, Strike Price: $106.10) (I) 1,721,817 714,554 Comerica, Inc. (Expiration Date: 11-14-18, Strike Price: $29.40) (I)(J) 176,192 1,432,441 Horizon Bancorp (Expiration Date: 12-19-18, Strike Price: $17.68) (I)(J) 199,422 2,670,637 TCF Financial Corp. (Expiration Date: 11-14-18, Strike Price: $16.93) (I)(J) 117,116 250,628 Valley National Bancorp (Expiration Date: 11-14-18, Strike Price: $16.92) (I)(J) 63,055 93,952 Washington Federal, Inc. (Expiration Date: 11-14-18, Strike Price: $17.57) (I)(J) 51,979 211,555 Par value Value Short-Term Investments 0.3% (Cost $1,500,000) Repurchase Agreement 0.3% Repurchase Agreement with State Street Corp. dated 4-30-12 at 0.010% to be repurchased at $1,500,000 on 5-1-12, collateralized by $1,520,000 Federal National Mortgage Association, 2.700% due 3-28-22 (valued at $1,533,300, including interest) $1,500,000 1,500,000 Total investments (Cost $335,831,664) † 98.4% Other assets and liabilities, net 1.6% Total net assets 100.0% The percentage shown for each investment category is the total value of the category as a percentage of the net assets of the Fund. (I) Non-income producing security. (J) These securities were issued under the U.S. Treasury Department’s Capital Purchase Program. (S) These securities are exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be resold, normally to qualified institutional buyers, in transactions exempt from registration. (V) The Fund owns 5% or more of the outstanding voting shares of the issuer and the security is considered an affiliate of the Fund. For more information on this security refer to Note 7 of the Notes to financial statements. † At 4-30-12, the aggregate cost of investment securities for federal income tax purposes was $338,139,445. Net unrealized appreciation aggregated $223,863,801, of which $236,770,486 related to appreciated investment securities and $12,906,685 related to depreciated investment securities. See notes to financial statements Semiannual report | Regional Bank Fund 13 F I N A N C I A L S T A T E M E N T S Financial statements Statement of assets and liabilities 4-30-12 (unaudited) This Statement of assets and liabilities is the Fund’s balance sheet. It shows the value of what the Fund owns, is due and owes. You’ll also find the net asset value and the maximum offering price per share. Assets Investments in unaffiliated issuers, at value (Cost $331,481,477) $557,112,401 Investments in affiliated issuers, at value (Cost $4,350,187) 4,890,845 Total investments, at value (Cost $335,831,664) Cash 9,162,170 Receivable for investmentssold 3,663 Receivable for fund sharessold 947,527 Dividendsreceivable 333,177 Other receivables and prepaidexpenses 152,850 Totalassets Liabilities Payable for investmentspurchased 253,900 Payable for fund sharesrepurchased 755,829 Payable toaffiliates Accounting and legal servicesfees 12,062 Transfer agentfees 92,351 Distribution and servicefees 169,552 Trustees’fees 113,654 Other liabilities and accruedexpenses 105,987 Totalliabilities Netassets Paid-incapital $325,824,474 Accumulated distributions in excess of net investmentincome (85,460) Accumulated net realized gain oninvestments 19,188,702 Net unrealized appreciation (depreciation) oninvestments 226,171,582 Netassets Net asset value pershare Based on net asset values and shares outstanding — the Fund has an unlimited number of shares authorized with no parvalue Class A ($520,725,772 ÷ 36,435,287shares) $14.29 Class B ($19,744,682 ÷ 1,427,847shares) 1 $13.83 Class C ($30,628,844 ÷ 2,211,856shares) 1 $13.85 Maximum offering price pershare Class A (net asset value per share ÷ 95%) 2 $15.04 1 Redemption price is equal to net asset value less any applicable contingent deferred salescharge. 2 On single retail sales of less than $50,000. On sales of $50,000 or more and on group sales the offering price isreduced. 14 Regional Bank Fund | Semiannual report See notes to financial statements F I N A N C I A L S T A T E M E N T S Statement of operations For the six-month period ended 4-30-12 (unaudited) This Statement of operations summarizes the Fund’s investment income earned and expenses incurred in operating the Fund. It also shows net gains (losses) for the period stated. Investmentincome Dividends from unaffiliatedissuers $5,130,966 Dividends from affiliatedissuers 12,712 Interest 113 Total investmentincome Expenses Investment managementfees 2,114,158 Distribution and servicefees 960,551 Accounting and legal servicesfees 57,125 Transfer agentfees 548,511 Trustees’fees 26,034 State registrationfees 24,925 Printing andpostage 40,648 Professionalfees 27,442 Custodianfees 43,156 Registration and filingfees 8,963 Other 10,317 Totalexpenses Net investmentincome Realized and unrealized gain(loss) Net realized gainon Investments in unaffiliatedissuers 21,496,768 Change in net unrealized appreciation (depreciation)of Investments in unaffiliatedissuers 80,246,463 Investments in affiliatedissuers 1,315,336 Net realized and unrealizedgain Increase in net assets fromoperations See notes to financial statements Semiannual report | Regional Bank Fund 15 F I N A N C I A L S T A T E M E N T S Statements of changes in net assets These Statements of changes in net assets show how the value of the Fund’s net assets has changed during the last two periods. The difference reflects earnings less expenses, any investment gains and losses, distributions, if any, paid to shareholders and the net of Fund share transactions. Six months ended Year 4-30-12 ended (unaudited) 10-31-11 Increase (decrease) in netassets Fromoperations Net investment income(loss) $1,281,961 2,046,622 Net realizedgain 21,496,768 36,041,571 Change in net unrealized appreciation(depreciation) 81,561,799 (45,005,589) Increase (decrease) in net assets resulting fromoperations Distributions toshareholders From net investment income Class A (1,326,878) (1,964,810) Class B (2,488) (16,791) Class C (3,584) (23,778) From net realized gain Class A (28,006,674) (44,148,045) Class B (1,161,638) (2,134,025) Class C (1,673,571) (2,722,756) Totaldistributions From Fund share transactions Total increase (decrease) Netassets Beginning of period 503,092,046 618,290,441 End of period Accumulated distributions in excess of net investment income 16 Regional Bank Fund | Semiannual report See notes to financial statements Financial highlights The Financial highlights show how the Fund’s net asset value for a share has changed during the period. CLASS A SHARES Periodended 4-30-12 1 10-31-11 10-31-10 10-31-09 10-31-08 10-31-07 Per share operatingperformance Net asset value, beginning ofperiod Net investmentincome 2 0.04 0.06 0.04 0.19 0.47 0.66 Net realized and unrealized gain (loss) oninvestments 2.51 (0.27) 0.91 (2.78) (7.04) (2.28) Total from investmentoperations Lessdistributions From net investmentincome (0.04) (0.05) (0.05) (0.22) (0.52) (0.68) From net realizedgain (0.78) (1.13) — (2.33) (8.78) (5.43) Totaldistributions Net asset value, end ofperiod Total return (%) 3 4 5 5 Ratios and supplementaldata Net assets, end of period (inmillions) $521 $457 $559 $584 $813 $1,268 Ratios (as a percentage of average net assets): Expenses beforereductions 1.39 6 1.36 1.38 1.55 1.35 1.27 Expenses net of feewaivers 1.39 6 1.36 1.38 1.54 1.35 1.27 Net investmentincome 0.54 6 0.40 0.30 1.56 2.33 1.76 Portfolio turnover (%) 5 16 24 37 23 13 1 Six months ended 4-30-12.Unaudited. 2 Based on the average daily sharesoutstanding. 3 Does not reflect the effect of sales charges, ifany. 4 Notannualized. 5 Total returns would have been lower had certain expenses not been reduced during the periodsshown. 6 Annualized. See notes to financial statements Semiannual report | Regional Bank Fund 17 CLASS B SHARES Periodended 4-30-12 1 10-31-11 10-31-10 10-31-09 10-31-08 10-31-07 Per share operatingperformance Net asset value, beginning ofperiod Net investment income(loss) 2 (0.01) (0.04) (0.06) 0.11 0.34 0.38 Net realized and unrealized gain (loss) oninvestments 2.44 (0.26) 0.89 (2.75) (6.97) (2.25) Total from investmentoperations Lessdistributions From net investmentincome — 3 (0.01) — 3 (0.13) (0.36) (0.41) From net realizedgain (0.78) (1.13) — (2.33) (8.78) (5.43) Totaldistributions — 3 Net asset value, end ofperiod Total return (%) 4 5 6 6 6 Ratios and supplementaldata Net assets, end of period (inmillions) $20 $19 $27 $34 $55 $125 Ratios (as a percentage of average net assets): Expenses beforereductions 2.09 7 2.06 2.09 2.26 2.07 1.98 Expenses net of feewaivers 2.09 7 2.06 2.08 2.24 2.06 1.98 Net investment income(loss) (0.15) 7 (0.30) (0.40) 0.90 1.64 1.03 Portfolio turnover (%) 5 16 24 37 23 13 1 Six months ended 4-30-12.Unaudited. 2 Based on the average daily sharesoutstanding. 3 Less than ($0.005) pershare. 4 Does not reflect the effect of sales charges, ifany. 5 Notannualized. 6 Total returns would have been lower had certain expenses not been reduced during the periodsshown. 7 Annualized. CLASS C SHARES Periodended 4-30-12 1 10-31-11 10-31-10 10-31-09 10-31-08 10-31-07 Per share operatingperformance Net asset value, beginning ofperiod Net investment income(loss) 2 (0.01) (0.04) (0.06) 0.10 0.31 0.38 Net realized and unrealized gain (loss) oninvestments 2.44 (0.25) 0.89 (2.74) (6.93) (2.25) Total from investmentoperations Lessdistributions From net investmentincome — 3 (0.01) — 3 (0.13) (0.36) (0.41) From net realizedgain (0.78) (1.13) — (2.33) (8.78) (5.43) Totaldistributions — 3 Net asset value, end ofperiod Total return (%) 4 5 6 6 Ratios and supplementaldata Net assets, end of period (inmillions) $31 $27 $32 $28 $37 $35 Ratios (as a percentage of average net assets): Expenses beforereductions 2.09 7 2.06 2.08 2.25 2.06 1.98 Expenses net of feewaivers 2.09 7 2.06 2.08 2.23 2.06 1.98 Net investment income(loss) (0.15) 7 (0.30) (0.41) 0.86 1.59 1.04 Portfolio turnover (%) 5 16 24 37 23 13 1 Six months ended 4-30-12.Unaudited. 2 Based on the average daily sharesoutstanding. 3 Less than ($0.005) pershare. 4 Does not reflect the effect of sales charges, ifany. 5 Notannualized. 6 Total returns would have been lower had certain expenses not been reduced during the periodsshown. 7 Annualized. 18 Regional Bank Fund | Semiannual report See notes to financial statements Notes to financial statements (unaudited) Note 1 — Organization John Hancock Regional Bank Fund (the Fund) is a series of John Hancock Investment Trust II (the Trust), an open-end management investment company organized as a Massachusetts business trust and registered under the Investment Company Act of 1940, as amended (the 1940 Act). The investment objective of the Fund is to seek long-term capital appreciation. Moderate income is a secondary objective. The Fund may offer multiple classes of shares. The shares currently offered are detailed in the Statement of assets and liabilities. Class A, Class B and Class C shares are offered to all investors. Shareholders of each class have exclusive voting rights to matters that affect that class. The distribution and service fees, if any, and transfer agent for each class may differ. Class B shares convert to Class A shares eight years after purchase. Note 2 — Significant accounting policies The financial statements have been prepared in conformity with accounting principles generally accepted in the United States of America, which require management to make certain estimates and assumptions at the date of the financial statements. Actual results could differ from those estimates. Events or transactions occurring after the end of the fiscal period through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. The following summarizes the significant accounting policies of the Fund: Security valuation. Investments are stated at value as of the close of regular trading on the New York Stock Exchange (NYSE), normally at 4:00 P
